Citation Nr: 0508778	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
migraine headaches.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

4.  Entitlement to an increased evaluation for prurigo 
nodularis, history of eczema, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Service connection is also in effect for malaria, rated as 
noncompensably disabling.

During the course of the current appeal, the RO increased the 
ratings assigned for the veteran's PTSD and skin disorders.  
However, in each instance, the ratings now assigned are not 
the maximum assignable, and normally the issues would remain 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
However, as will be addressed below, it is unclear from the 
overall record whether these, issues ## 3 and 4, and/or issue 
#1 are or are not still part of the current appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records are fairly limited but reflect that 
on the regular enlistment examination report from April 1968, 
the veteran checked a history of swollen or painful joints.  
In November 1968, another examination was undertaken since 
his earlier records were said to have been lost.  On that 
examination, he did not refer to joint problems but said he 
had a history of severe or frequent headaches.  

The very limited service clinical records reflect that the 
veteran was in a car accident in August 1971 without 
unconsciousness and bumped his head.  Other notations are in 
the file, including in an undated report, that a month before 
the visit, he had been in a car accident and unconscious for 
2 days after which he had headaches.  It is unclear whether 
this was the same incident.  And on one or more other 
occasions he twisted his knee or had knee complaints.   

The veteran's service documents reflect that he had two 
periods of service that ran from April 1968 to October 1971.  

And while there is some initial paperwork relating to the 
nature of his discharge, dated in February 1972, subsequent 
documentation is also of record to the effect that his 
discharge had been upgraded, thus resolving all pending 
questions as to basic entitlement to VA benefits.  

This would ordinarily not require mentioning except that 
associated handwritten notes from that period of review 
reflect that certain records were apparently returned to 
storage in St. Louis on December 14, 1972.  It is unclear 
what those records may include, but this certainly raises a 
possibility that additional service medical records or 
pertinent personnel records may exist.

The veteran's initial post-service claim was filed in 1985, 
after which he had a VA examination wherein he complained of 
headaches.  In a rating action in May 1985, the RO denied 
service connection for headache disorder.  A timely appeal 
was not taken therefrom.

The veteran's Substantive Appeal, on a VA Form 9, dated in 
September 1999, related to the issues of evaluation for PTSD 
and dermatological disorders.  He also enclosed a VA Form 21-
8940 relating to employment in application for a total 
disability rating based on service-connected disabilities 
(TDIU).

By rating action in August 2002, the RO increased the ratings 
for his PTSD and skin disorders to 50 and 10 percent, 
respectively; it denied TDIU.

In a letter from the RO to the veteran in June 2003 the 
primarily purpose for which was to notify the veteran as to 
new regulations relating to due process, duty to assist, 
etc.,  the issues specified to be then pending on appeal were 
as shown on the front cover of this decision.  And an SSOC 
was prepared on all of those issues (but not TDIU) in June 
2003.

However, a written statement is of record, dated October 23, 
2003, headed with a title of "This document is submitted in 
lieu of the VA Form 21-3148", and signed by the veteran's 
representative, but with the line specifically provided 
thereon for the veteran's signature being left blank, that 
reported that: "After discussing the Statement of the Case 
dated June 26, 2003 with the veteran, it would appear that 
the issues" of PTSD and skin disorder ratings "has (sic) 
been resolved.  Subsequently (sic), these two issues will not 
be addressed in the attached 646".

Another written statement from the veteran's representative 
at the RO, headed "In Lieu of a 646", and referring to an 
attached VA Form 21-3148, [there is no VA Form 21-3148 
attached, and this presumably refers to the abovecited 
document], again stated that the increased ratings issues had 
been fully resolved.  However, as noted above, the issues 
would have ordinarily remained on appeal pursuant to AB v. 
Brown, op.cit.; and moreover, there is nothing in the file to 
otherwise indicate that the veteran had reached such a 
conclusion.  

The issue with regard to headaches was substantively argued 
by the representative at the RO level not on the basis of 
whether new and material evidence had been submitted, but as 
to whether it had a relationship to the vehicular accident in 
service, the existence of which had been acknowledged by the 
RO.  He suggested that a medical opinion might be needed as 
to whether the veteran's arthritis in various joints might be 
attributable to service as a result of that incident.  The 
continued appellate pursuit of that issue by the veteran 
remains somewhat unclear.

The RO prepared another SSOC in December 2003 on the issue of 
service connection for arthritis of multiple joints.  The 
veteran responded in a handwritten note relating to arthritis 
of his hands, fingers, hips, elbows and knees.  He said that 
he would file a claim later on the issue as related to his 
back.

The veteran's representative at the RO again presented a 
written argument on his behalf in April 2004 solely on the 
multiple joint arthritis issue.

The RO issued another SSOC on the multiple joint arthritis 
issue alone in April 2004, and the case was forwarded to the 
Board.

However, in a lengthy written presentation by the veteran's 
representative at the Board, dated in March 2005, the issues 
shown as on appeal were as reflected on the first page of 
this decision.  The representative noted the prior statements 
by the representative at the RO level and specifically 
disagreed with them, stating that although one might have 
made some assumptions as to withdrawal of certain issues, 
this was inappropriate under the given circumstances, and all 
issues remained on appeal.  

The Board is inclined to agree, absent additional information 
to the contrary.

The Board would also note, however, that given the 
substantive and procedural history cited above, the veteran 
cannot help but be confused as to what may be required in his 
claim.  

More importantly, since the various SSOCs have placed primary 
focus on the multiple joint arthritis issues, he has not been 
fully informed as to what may be required for supporting his 
other pending appellate issues.  

He has also not been fully informed regarding the regulations 
as to what constitutes new and material evidence; the 
potential for service connecting a disability on the basis of 
chronicity after service or presumptively in the case of 
osteoarthritis; and the intricacies of increased ratings with 
regard to PTSD, skin, and to include TDIU, including their 
recent changes.  

Neither has he been informed that there is an affirmative 
obligation on the part of VA to assist him.

The Board finds that there is no choice but to return the 
case to the RO for further development as follows:

1.  The service department should be 
contacted for all of the veteran's 
service medical, administrative and/or 
personnel records from all reasonable 
sources.  Included therein should be 
whatever other records were returned to 
St. Louis in 1972.  All efforts in that 
regard should be fully documented in the 
file.

2.  The veteran should be asked to 
clarify the issues he is and is not 
appealing, and to do so in writing, a 
copy of which should be placed in the 
file.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be requested to supply 
clinical documentation with regard to 
treatment for headaches (if he is 
pursuing that issue on appeal), and all 
complaints and treatment for multiple 
joint arthritis from before and 
particularly since service, to include 
opinions with regard to the probable 
etiology of any such disorders; and the 
RO should assist him in obtaining such 
records as required.  If he is pursuing 
issues #3 and 4, he should be requested 
to provide all additional information he 
may have with regard to increased 
symptoms and how they may impact his 
ability to obtain and retain work.

4.  The case should be reviewed by a VA 
physician with expertise in orthopedic 
disorders to determine the nature of the 
veteran's current headaches (if an 
appellate issue) and joint arthritis, the 
duration and etiology of each, and a 
discussion of all pertinent facts, 
including a relationship to anything in 
service.  The claims file must be made 
available to the examiner prior to the 
evaluation.  The opinions should be 
detailed and annotated to the clinical 
file.  

5.  The case should then be reviewed by 
the RO on all pending appellate issues, 
and if the decision remains 
unsatisfactory a comprehensive SSOC 
should be issued to include all pertinent 
regulations, and the veteran and his 
representative should be given an 
opportunity to respond.  The veteran need 
do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


